            Case 3:15-cv-00452-MPS Document 213 Filed        02/21/19
                                                           Michael P.
                                                                         Page 1 of 2 Civil-Trial (3/7/2011)
                                                                      Shea
                                            HONORABLE:
                DEPUTY CLERK D. Johnson                   RPTR/ECRO/TAPE Monette
TOTAL TIME: 3     hours 5   minutes
                    DATE: Feb. 21, 2019   START TIME: 10:00               END TIME: 1:50
                                        LUNCH RECESS        FROM:     12:45       TO: 1:30
                               RECESS (if more than ½ hr)   FROM:                 TO:

CIVIL NO. 3:15CV452(MPS)


                                                                           Adams / Taylor
      DOE
                                                                                  Plaintiff’s Counsel
                            vs
      TORRINGTON BD OF ED, et al                                           Dorman / Clark / Gerarde
                                                                                  Defendant’s Counsel
                                         CIVIL JURY/COURT TRIAL
✔ .............Jury of      10     reported. ✔ Jury sworn
   .............Juror #               excused.
✔ .............Jury Trial held       Jury Trial continued until                  at
   .............    Court Trial begun       Court Trial held Court Trial continued until _______________
    ............ Court Trial concluded     DECISION RESERVED
   .....#        Motion                                                       granted       denied    advisement
    ....#        Motion                                                       granted       denied      advisement
    ....#        Motion                                                       granted       denied      advisement
    ....#        Motion                                                       granted       denied      advisement
   ......        Oral Motion                                                  granted       denied    advisement
   ......        Oral Motion                                                 granted        denied      advisement
   ......        Oral Motion                                                 granted        denied    advisement
   ......        Oral Motion                                                 granted        denied      advisement
✔ ......         CASE SETTLED                                                                filed      docketed
   ......                                                                                   filed       docketed
   ......                                                                                   filed       docketed
   ......                                                                                   filed       docketed
   ......                                                                                   filed       docketed
   ............ Plaintiff(s) rests      Defendant(s) rests
   ............ Briefs(s) due      Pltf __________     Deft ________       Reply_________
   ............    Summations held        Court’s Charge to the Jury
   ...........   All full exhibits,   Verdict form, Interrogatories to the jury handed to jury
   ...........   Jury commences deliberations at
   ...........   Court orders jury to be fed at government expense (bill w/copy of jury sign-in sheet to finance clerk)
   ...........   SEE page 2 for verdict
 ✔ ...........   COPY TO: JURY CLERK with daily juror attendance sign-in sheet
             Case 3:15-cv-00452-MPS Document 213 Filed 02/21/19 Page 2 of 2

.........   Court declares MISTRIAL

.........   Verdict Form filed

.........   VERDICT:




.........   Court accepts verdict and orders verdict verified and recorded

.........   Jury Polled


                                 MISCELLANEOUS PROCEEDINGS
